Citation Nr: 1118466	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-13 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for impingement syndrome, right shoulder (also claimed as trapezius strain). 

3. Whether new and material evidence has been received to reopen a claim for service connection for patellofemoral syndrome, right knee.

4. Whether new and material evidence has been received to reopen a claim for service connection for a disorder of the lower extremities, claimed as residuals of a right ankle sprain and also claimed as pes planus. 

5. Whether new and material evidence has been received to reopen a claim for service connection for rhinitis, allergic.

6. Whether new and material evidence has been received to reopen a claim for service connection for sinusitis.

7. Entitlement to service connection for impingement syndrome, right shoulder (also claimed as trapezius strain).

8. Entitlement to service connection for a right knee disability.

9. Entitlement to service connection for a lower extremity disorder, including        pes planus.

10. Entitlement to service connection for rhinitis, allergic.

11. Entitlement to service connection for a sinus condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran served on active duty from June 1996 to June 1999.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal         from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. Jurisdiction over the case was later transferred to the RO in Boston, Massachusetts.

Presently, the issues on appeal each initially come before the Board as petitions to reopen previously denied claims. By its March 2009 Statement of the Case (SOC), the RO purportedly reopened each of these matters. Regardless, this is a determination solely for the Board to make on appeal. The Board must determine whether to reopen the claims, because this affects the Board's legal jurisdiction to adjudicate the underlying claims on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In December 2010, a Board videoconference hearing was held at the RO in Togus, Maine. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with          38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.                 As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

At the time of the hearing, the Veteran through written correspondence withdrew from appeal an earlier pending claim for an increased evaluation for lumbosacral strain. As indicated below, it follows that this matter is no longer before the Board. See 38 C.F.R. § 20.204 (2010). 

In January 2011, the Veteran provided additional evidence comprised of treatment records from both VA and private sources, and a lay statement from a third-party, along with a waiver of RO initial consideration of the newly submitted evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 

On two separate earlier occasions, in July 2010 and December 2010, the Veteran had provided additional documentation to the Board. While not accompanied by a waiver of RO initial consideration on the prior instances, the evidence in question nonetheless is duplicative of existing medical evidence on file, and therefore now may be duly considered by the Board. 

Some further initial clarification is warranted regarding one particular claim,                 the petition to reopen the claim for service connection for residuals of a right ankle sprain. The Veteran has also claimed entitlement to service connection for bilateral pes planus. Indeed, in adjudicating the former petition to reopen, the RO has considered service connection for residuals of a right ankle sprain, including pes planus. The issue as appealed to the Board was framed identically. Regardless of the fact that the ankle and feet are distinguishable anatomical regions, what is clear is that the Veteran seeks to reopen a claim for service connection for a lower extremity disorder.  Thus, for sake of clarity, the Board will characterize the matter as the single issue of a petition to reopen a claim for service connection for a disorder of the lower extremities, including  pes planus.  The Board is reopening the claim, and granting the issue on the merits of service connection for a disorder of the lower extremities, manifested by pes planus. 

The Board will reopen each of the previously denied claims before it, and further, will decide all of the claims on the merits but for the claim for service connection for right shoulder impingement. As to this remaining claim, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On December 14, 2010, prior to the promulgation of a decision on the issue of an increased evaluation for lumbosacral strain, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this issue on appeal is requested.

2. In its August 2002 rating decision, the RO denied the Veteran's original claims for service connection for right shoulder impingement syndrome, right knee patellofemoral syndrome, residuals of a right ankle sprain, allergic rhinitis, and sinusitis. The Veteran did not commence an appeal of that decision. 

3. Since this RO rating decision, additional evidence has been received which relates to an unestablished fact necessary to substantiate each of the previously denied five claims. 

4. Resolving reasonable doubt in the Veteran's favor, a right knee disability was incurred in active military service.

5. Resolving reasonable doubt in the Veteran's favor, bilateral pes planus was incurred in active military service.

6. The preponderance of the competent evidence weighs against finding that allergic rhinitis was incurred or aggravated during military service.

7. The preponderance of the competent evidence weighs against finding that sinusitis was incurred or aggravated during military service.
CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran's authorized representative regarding the issue of an increased evaluation for lumbosacral strain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).

2. The August 2002 rating decision which denied service connection for right shoulder impingement syndrome, right knee patellofemoral syndrome, a disorder of the lower extremities, claimed as residuals of a right ankle sprain and also claimed as pes planus, allergic rhinitis, and sinusitis, became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2010).

3. New and material evidence has been received to reopen the previously denied claims. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

4. The criteria are met to establish service connection for a right knee disability.        38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5. The criteria are met to establish service connection for bilateral pes planus.          38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6. The criteria are not met for service connection for allergic rhinitis. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.380 (2010).

7. The criteria are not met for service connection for sinusitis. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal as to Increased Evaluation for Lumbosacral Strain

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010). An appeal may be withdrawn as to any or all issues involved in the appeal         at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the claimant or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, the Veteran, through his authorized representative, has withdrawn from appeal the issue of an increased evaluation for chronic mild lumbosacral strain and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Petitions to Reopen Service Connection

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.        §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

The Board presently is granting each of the Veteran's petitions to reopen previously denied claims. Consequently, there is no need to resolve at this time whether there was compliance with the VCAA's duty to notify and assist provisions, pending further development and readjudication of the claims. Moreover, any such notice and assistance errors directly pertaining to the petitions to reopen were harmless, and do not require additional discussion. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed,   499 F.3d 1317  (Fed. Cir. 2007). 

Turning to the merits of this case, through an August 2002 rating decision the RO issued the original denial of service connection for the several claimed disabilities  at issue.

The claim for service connection for impingement syndrome, right shoulder, was denied for lack of competent evidence of a current disability. The RO found that upon review of the latest VA Compensation and Pension examination report          the Veteran had no identifiable problem involving the right shoulder other than pain, which itself was not considered to be a disability under VA law.

The claim for service connection for patellofemoral syndrome, right knee, was also denied for lack of evidence of a current disability. It was found that VA examination did not show any abnormalities of the right knee, and x-rays were normal. 

The claim for service connection for a disorder of the lower extremities, claimed as residuals of a right ankle sprain and also claimed as pes planus, was denied for lack of post-service evidence of a disabling condition on VA examination.  Further noted was that the Veteran did have congenital pes planus bilaterally, which might be the cause of reported discomfort after being on his feet for long periods of time. However, as this was found to be a congenital condition that purportedly pre-existed military service, it could not provide the basis for a grant of service connection.

Also, the RO considered and denied a single claim for service connection for "rhinitis, allergic, previously denied as chronic nasal catarrh claimed as sinus condition." In so doing, the RO noted the absence of evidence of post-service sinusitis. As well, there was diagnosed rhinitis, most likely caused by allergies,       but there was no medical evidence showing that rhinitis was a result of or related to the Veteran's treatment in service. Consequently, the denial of this claim operated as a denial of service connection for both rhinitis, and sinusitis.

The Veteran did not file a timely Notice of Disagreement (NOD) with this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Under the general law regarding petitions to reopen previously denied claims,  when a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of         the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);        Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).
A. Right Shoulder Impingement

The September 2007 clinical record from a general practitioner notes in part as to medical history, the Veteran had periodic neck pain which had been diagnosed as trapezius strain. 

The October 2008 correspondence from A.N., a physician's assistant, states that       the Veteran had been bothered intermittently by right shoulder pain that had been diagnosed as trapezius strain. This treatment provider further stated that after reviewing the records, it was her opinion that the current diagnosis of recurrent  right trapezius strain was at least as likely as not incurred or aggravated during active military service. 

Having reviewed this new source of medical evidence, there is now evidence on hand which addresses the previously deficient element of the Veteran's claim, that of competent evidence of a current disability. These treatment providers have each rendered an assessment of trapezius strain. Consequently, there is now of record a clinical diagnosis having a direct association with the claimed disability of right shoulder impingement -- if nothing else, a trapezius strain would be substantially close to the location of right shoulder impingement. The Board concludes that there is new and material evidence to establish the element of a current disability.            38 C.F.R. § 3.156(a). See Hickson v. West, 11 Vet. App. 374, 378 (1998). 

Meanwhile, the Board recognizes that the October 2008 physician assistant's report also provides some favorable evidence on the subject of a causal nexus to military service. To the extent there is now beneficial evidence on this subject, it will be duly considered pursuant to the Board's remand directive for a VA medical examination to conclusively resolve this claim. Moreover, while the claim is not established in its entirety yet, the newly received evidence need only help prove the one unestablished element of a current disability to qualify to reopen the claim.          See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). 

Therefore, the petition to reopen the claim for service connection for right shoulder impingement is granted, and adjudication of the underlying claim on the merits is deferred pending the case development requested below. 

B. Patellofemoral Syndrome, Right Knee

Newly received medical records demonstrate, in April 2000, a physician's diagnosis of bilateral anterior patellofemoral arthralgia and arthrosis, right worse than left. 

On evaluation by an orthopedist in July 2008, the assessment was a tear of the medial meniscus, and chronic anterior knee pain syndrome. 

Based upon the foregoing, there is competent and probative evidence of a current right knee disorder. This element was what was found previously deficient in       the RO's original adjudication of the claim. As such, the newly obtained treatment records are also material to the instant claim under consideration. 

New and material evidence having been received, the claim for service connection for right knee patellofemoral syndrome is reopened, and then will be decided below on the existing record.

C. Disorder of the Lower Extremities, Claimed as Residuals of a Right Ankle Sprain and also Claimed as Pes Planus 

In October 2007, Dr. D.E., the Veteran's treating physician prior to entrance into military service, stated that after reviewing office notes she did not see evidence of having treated the Veteran for pes planus prior to service.

By October 2008 correspondence, A.N., physician's assistant, stated that                 the Veteran had been diagnosed with bilateral pes planus. In the view of this treatment provider, the diagnosis of bilateral pes planus more likely than not was incurred or aggravated during active military service. 

In his August 2010 letter, Dr. D.O.H., a private podiatrist, indicated a diagnosis of posterior tibial tendon syndrome, i.e., a severe flat foot that causes excessive use of the posterior tibial muscle. According to the podiatrist, it seemed probable (greater than 50 percent chance) that this overuse syndrome developed during service and was aggravated by the conditions under which he worked.

Considering the newly received evidence, there are now favorable findings on the issue of a disability having had a causal nexus to military service, the element of  the Veteran's claim that was previously deficient. The previous assumption was that as a lower extremity disorder, bilateral pes planus was a congenital condition that preceded service and could not be thought to have an etiological connection to that time period. See 38 C.F.R. § 3.303(c) (providing that congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation). However, the newly received evidence shows otherwise. The Veteran's treating physician before service explained that pes planus did not pre-exist service. Moreover, there are two competent medical opinions attributing pes planus to incidents of military service. Hence, there is evidence which raises a reasonable possibility of substantiating the Veteran's claim on the issue of a causal nexus to service. 

Consequently, the claim under consideration is reopened. For sake of clarity,            the Board will revise the characterization of this claim to that of service connection for a more generalized bilateral lower extremities disorder. The Board decides this claim below.

D. Rhinitis, Allergic

Through her correspondence provided in September 2007, Dr. J.P., a general practitioner, stated that she had reviewed the Veteran's medical records from before his military service through the present. In the view of this physician, it appeared as though the Veteran experienced rhinitis/sinusitis beginning sometime during his military service, and continued to struggle with this intermittently. 

The foregoing is sufficient to reopen the claim for service connection for rhinitis, inasmuch as it pertains to the previously unestablished element of a causal nexus between the disability claimed, and military service. The Board does not inquire further into the probative value of such a medical opinion given its apparently limited factual foundation. See Wilkinson v. Brown, 8 Vet. App. 263, 270-71 (1995)  (weighing of evidence is not permitted at the reopening stage, except in the very limited situation where the evidence is "so overwhelmingly against the claim that regardless of new and probative evidence, there is no 'reasonable possibility' the claim could be allowed"). Moreover, at the present stage the credibility of the evidence proffered will be presumed. See Justus, supra. 

Consequently, the claim for service connection for allergic rhinitis is reopened.      The matter will also be decided below.

E. Sinus Condition

As mentioned, there is the September 2007 general practitioner's correspondence stating the opinion that the Veteran experienced rhinitis/sinusitis beginning during his military service, and continued to have this intermittently. 

In November 2007, the Veteran was seen at a family practice clinic due to sinusitis, which had an acute onset and had been occurring in a persistent pattern for about three days. The sinusitis was described as moderate in degree. 

Records of VA medical treatment include a February 2009 emergency room treatment report, indicating the Veteran sought assistance with sinusitis. Medication was prescribed and the Veteran was soon thereafter discharged. 

There is now competent and credible evidence of the presence of sinusitis. As the lack of said evidence establishing service-connected disability was the basis for the former denial, the Veteran's claim is to be reopened. The matter will also be decided below.


III. Claims for Service Connection 

VA's Duty to Notify and Assist

As indicated, the VCAA, prescribed several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

One notice requirement not previously mentioned is that set forth in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Initially, VCAA notice discussion is not necessary regarding service connection for a right knee disability or bilateral pes planus, as the Board is granting these claims. Even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of these matters, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Meanwhile, the RO has informed the Veteran of what evidence would substantiate the claims being decided herein pertaining to allergic rhinitis and sinusitis through VCAA notice correspondence dated from October 2007. The VCAA notice indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).        The notice letter also provided information regarding the downstream disability rating and effective date elements of a claim for service connection.
The relevant notice information must have been timely sent. The Court in        Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,  the October 2007 VCAA notice correspondence properly preceded the issuance of the March 2008 rating decision deciding the issues on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist the Veteran through obtaining service treatment records (STRs) and records of VA outpatient treatment, and arranging for him to undergo a VA Compensation and Pension examination. 38 C.F.R. § 3.159(c)(4). The Veteran has testified at a Board videoconference hearing, and provided additional evidence from several private treatment providers. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Governing Law, Regulations and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, under 38 C.F.R. § 3.380, diseases of allergic etiology may not be disposed of routinely as constitutional or developmental abnormalities. Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently. The determination as to a relationship to service must be made on the whole evidentiary showing.

A. Right Knee Patellofemoral Syndrome

Service treatment records include the January 1999 consultation report for a complaint of right knee pain since earlier that month, with pain on stair climbing, and giving way sensations. The Veteran denied swelling or locking. He was observed to have bilateral pes planus, though no tenderness to palpation of the right knee. The assessment was of right knee retropatellar pain syndrome, with biomechanical factors including pes planus, and a tight iliotibial band. A treatment plan was outlined intended to reduce symptoms over the course of several weeks. Another treatment record that same month reiterates the occurrence of right knee pain.

On the April 1999 military exam for purpose of separation, the Veteran self-reported having had knee problems. There is also an April 1999 health questionnaire filled out prior to separation, in which the Veteran indicated that during service he had had pain in his knee, and had seen a physical therapist.

On an April 2000 private physician's evaluation, the Veteran gave a history of being in the military, and not actually having an injury to his knees, but having developed pain in both knees, right much greater than left. A physical exam was completed. The assessment given was of bilateral anterior patellofemoral arthralgia and arthrosis, right worse than left. 

The July 2008 report of evaluation at a private orthopedic clinic notes that              the Veteran reported a history of intermittent discomfort in the right knee for              the previous 10 years, with symptoms worsening over the past three years.                    The impression following a physical exam was of a tear of the medial meniscus, and chronic anterior knee pain syndrome. 

In his September 2008 correspondence, Dr. A.R.M., an orthopedic surgeon, indicated that he had taken the opportunity to review service medical records        the Veteran had forwarded. The physician further indicated that it was apparent that the Veteran was experiencing anterior knee pain symptoms dating back to January 1999, and similar findings were documented in an April 2000 office visit.              The opinion was expressed that the Veteran's ongoing symptoms were directly related to his military service.

In her October 2008 correspondence, A.N., a physician's assistant, stated that         the Veteran had been evaluated at an orthopedic clinic for recurrent anterior knee pain symptoms. The treatment provider further stated that after reviewing             the Veteran's records, it appeared more likely than not this condition as incurred or aggravated during active military service. 

Through a December 2010 treatment record, Dr. D.W.L., an orthopedist, noted            the Veteran's service in the capacity of a combat engineer, having built bridges and being stationed mainly in Bosnia. According to the physician, the Veteran had been given a strengthening program in physical therapy for his knee pain, which was only partially successful. The physician expressed the viewpoint that since these injuries started and never let up since the Army, that they could be attributed towards military service. 

Based on the existing evidence of record, the Board concludes that there is a readily apparent foundation upon which to grant service connection for a right knee disability. Most significantly, is the fact that there are three competent medical opinions from private treatment providers who directly attribute post-service right knee disability to in-service injury, and two of these medical providers in particular had the opportunity to peruse the service medical record. The September 2008 letter from an orthopedic surgeon further indicates review of a January 1999 in-service knee injury, and an April 2000 post-service treatment record for right knee problems, thereby contributing to a continued pattern of right knee symptomatology from military service through the present time, i.e., a continuity of symtomatology. See 38 C.F.R. § 3.303(b). Each of these opinions is grounded in a thorough review of medical history, and at least two offer a distinctive rationale, key elements upon which to assign probative weight to medical evidence. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). 

Therefore, on the grounds of the foregoing, the Board is satisfied that the competent evidence at the very least approaches the stage of relative equipoise -- where the favorable evidence on the subject of causal nexus to service equals, if not exceeds, that which mitigates against the claim. There is no doubt that further medical inquiry could be undertaken into whether the Veteran's current right knee pathology is incidental to in-service occupational stress sustained many years previously. However, at this stage the condition of relative equipoise is met, and all reasonable doubt regarding medical causation must be resolved in the Veteran's favor. See 38 C.F.R. § 3.102 (2010). See too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).

As such, service connection for a right knee disability is granted.  

B. Bilateral Lower Extremities Disorder  

STRs show that the Veteran's February 1996 military entrance examination was negative for the presence of any abnormality of the feet. Thereafter, a January 1999 consultation report for a complaint of right knee pain, also objectively indicated the presence of bilateral pes planus. The assessment given was of right knee retropatellar pain syndrome, with biomechanical factors including pes planus,           and a tight iliotibial band. The April 1999 separation exam was negative for mention of foot trouble.

The Veteran underwent a VA Compensation and Pension examination for general medical evaluation in July 2002, in part for then claimed residuals of a right ankle sprain. After a physical exam, the diagnosis was of mild sprain of the right ankle. Symptoms were deemed primarily subjective. However, closer examination revealed very marked congenital pes planus bilaterally and that could certainly be a cause of the Veteran's discomfort.

In her October 2007 treatment summary, Dr. D.E., the Veteran's private treating physician prior to entrance into military service, stated that after reviewing office notes, she did not see any evidence of having treated the Veteran for pes planus prior to service.

By October 2008 correspondence, A.N., physician's assistant, stated that                 the Veteran had been diagnosed with bilateral pes planus, and that the condition triggered foot cramps, heel pain and shin pain unless he constantly wore orthotics in both shoes. It was observed that there was a notation on his service entrance physical that his feet were "normal." The Veteran subsequently had been seen for treatment of bilateral pes planus requiring orthotics. In the view of this treatment provider, it was her opinion that the diagnosis of bilateral pes planus more likely than not was incurred or aggravated during active military service. 

In his August 2010 letter, Dr. D.O.H., a private podiatrist, indicated the Veteran presented with a chief complaint of asymptomatic flat feet bilaterally that had been present for several years. The Veteran had described service as a combat engineer, serving in Germany and Bosnia, doing heavy manual labor, prolonged marches with heavy gear, and long guard watches. Present symptoms were most noticeable with prolonged standing, walking and exercise. Objectively, there was marked pes planus bilaterally, and the foot was maximally pronated in stance with considerable internal rotation of the tibial segment. The diagnosis was of posterior tibial tendon syndrome, i.e., a severe flat foot that causes excessive use of the posterior tibial muscle. The podiatrist further stated that he had no record of the Veteran's foot condition prior to military service, and would take the Veteran at his word that his feet were asymptomatic prior to enlistment, and that pes planus was not noted on his induction physicals. According to the podiatrist, it seemed probable (greater than 50 percent chance) that this overuse syndrome developed during service and was aggravated by the conditions under which he worked.

In a December 2010 treatment record, Dr. D.W.L., orthopedist, noted the Veteran's service in the capacity of a combat engineer, having built bridges and being stationed mainly in Bosnia. According to the physician, the Veteran had been given orthotics for his feet, which was only partially successful. It was opined that since these injuries started and never let up since the Army, they could be attributed towards military service. 

Given the preceding, the Board is inclined to grant service connection for bilateral pes planus. There are several factors contributing to this determination, the first being the presence of pes planus actually being noted during military service. Moreover, to erase any confusion on the matter, there is no evidence to indicate that pes planus pre-existed service, particularly given the Veteran's private treating physician's observation that she did not see him for pes planus at any time before service. There is noted a July 2002 VA examiner's post-hoc finding of "congenital" pes planus, but there is sufficient contrary evidence to controvert this finding suggesting the condition did not precede active service. Thus, the Veteran may be presumed to have been in sound condition at service entrance. See 38 U.S.C.A.       § 1111. 

The issue of in-service symptomatology, with no pre-existing disease having been found prior to service having been noted, there is additionally post-service evidence demonstrating a continuity of symptomatology following service discharge.         The VA exam of July 2002 first noted pes planus just a few years after service discharge. When the Veteran was seen by a private treatment provider in October 2008, he was still noted to have this condition. When seen by a different medical provider in August 2010, there was now what was considered to be severe bilateral pes planus. That notwithstanding, by the time of the July 2002 examination, pes planus was already deemed "marked" in severity. Thus, there is a pattern of symptomatology soon after service which establishes a linkage between service and the present time.

Finally, but not the least in importance, are the three private treatment providers' medical opinions that posit a linkage between pes planus, and the Veteran's military service. Of the three opinions, the August 2010 opinion in particular offers a direct assessment of the Veteran's reported strenuous occupational duties as part of a combat engineering unit in its rationale, and reaches the conclusion that the Veteran developed an overuse syndrome therein, especially given the severity of his flat foot condition. While not grounded in review of service records, the rationale set forth is nonetheless persuasive since by all available personnel records it is based upon a reliable history of in-service military duties. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (an opining physician's review of the records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts). Meanwhile, other opining treatment providers established a linkage to service on review of STRs, if offering less in terms of supporting rationale. 

From the above, the Board is satisfied that there is sufficient basis, resolving any reasonable doubt in the Veteran's favor, to find service incurrence of bilateral pes planus. There is no doubt that further medical inquiry could be made, however, there are nonetheless adequate grounds to find the requisite causal relationship           to service. 

Therefore, the claim for service connection for bilateral pes planus is granted. 

C. Allergic Rhinitis and Sinusitis

STRs indicate that in January 1998, the Veteran presented with a productive cough, fever, sinus congestion, headaches, and nausea over two or three days. There was mild sinus pressure, without tenderness to palpation over the maxillary on frontal sinuses, and there were mildly erythematous nasal mucosa. The assessment was of an upper respiratory infection. In February 1998, the Veteran was evaluated for complaints of a cough, runny nose, chest pain on running, and tiredness. There was present nasal congestion. The assessment provided was of an upper respiratory infection. When seen again later that month, the Veteran described trouble sleeping, nausea, nasal congestion, sinus drainage, chest congestion, and slight sinus and frontal lobe pressure. The impression given was of sinusitis. 

When seen in March 1998 during service, the Veteran complained of runny nose, and cough three months, on and off. The Veteran had been seen off and on throughout this time. Objectively, there was no tenderness to palpation of the sinuses. The assessment was of an upper respiratory infection. In March 1999,          the Veteran was treated for bronchitis. In April 1999, he presented with symptoms of coughing up mucus, running nose, and headaches, and the assessment given was of a viral upper respiratory infection, with exercise bronchospasms. 

On the separation exam on file, the Veteran self-reported ear nose or throat trouble; chronic or frequent colds; and chronic cough. In an April 1999 health questionnaire for purpose of separation the Veteran explained that he had experienced many colds during service, and had developed a cough which produced phlegm. 

Following military service, the Veteran underwent a VA Compensation and Pension examination for general medical evaluation in October 1999, in part for a claimed chronic sinus infection. He then stated that some two years ago he had noticed nasal stuffiness and nasal drips. He described no purulent discharge, but did have occasional difficulty breathing through his nose. He had been prescribed decongestants which seemed to help. The Veteran indicated that his symptoms flared up while eating and following his meals, described as a postnasal drip and need to clear his throat. The assessment given was of chronic nasal catarrh/question of sinusitis. 

Another VA general exam was conducted in July 2002. At that time, the Veteran described a chronic post-nasal discharge and moderate nasal congestion. He denied any history of allergies, but noted that his symptoms were year round. He stated that he chronically cleared his throat. He noted interference of breathing through the nose. On physical exam, the left nostril was occluded approximately 50 percent,   the right nostril 30 percent. There was no purulent discharge. There was moderate engorgement of the nasal mucosa. He had not had surgery, did not take medications on a regular basis, and did not use oxygen. He stated that in the past, he had bronchitis one to two times per year, which he blamed on his post-nasal discharge. Sinus films done in 1999 were negative for a chronic condition. The diagnosis was rhinitis, most likely caused by allergies.

Through her correspondence provided in September 2007, Dr. J.P., a general practitioner, stated that she had reviewed the Veteran's medical records from before his military service through the present. In the view of this physician, it appeared       as though the Veteran experienced rhinitis/sinusitis beginning sometime during his military service, and continued to struggle with this intermittently. 

In November 2007, the Veteran was seen at a family practice clinic due to sinusitis, which had an acute onset and had been occurring in a persistent pattern for about three days. The sinusitis was described as moderate. The Veteran was prescribed antibiotics, which he was directed to use if more conventional measures did not alleviate his symptoms.

In his January 2008 correspondence, Dr. W.R.C., private physician, observed that the Veteran's chief complaint to him was constant throat clearing which he felt was due to post-nasal drip from some chronic sinus disease. The Veteran also had a problem with red itchy eyes and nasal congestion since 1996. He had been told by VA that he had allergic rhinitis, and was apparently questioning this diagnosis because he thought that throat clearing was due to chronic sinus disease. Following a physical exam, the physician expressed the viewpoint that the Veteran's globus sensation and chronic throat clearing were more probably related to layngopharyngeal reflux than to anything draining from his nose or sinuses. It was also noted that there was present a cyst in the sinuses. 

There is on file the March 2008 record of treatment at a private asthma and allergy clinic, during which the Veteran presented with rhinitis symptoms including red itchy eyes, post-nasal drip, snoring and frequent colds. He felt he had experienced these symptoms for 10 to 12 years. The assessment given was of cough, and chronic rhinitis. It was noted in the treatment plan summary that the results of the allergy testing had been reviewed and were entirely negative. 

The August 2008 statement of an individual with whom the Veteran served recounted that he recalled the Veteran continually snoring, and using a lot of sinus relief and nasal sprays.

In October 2008, the VA Compensation and Pension Service provided a medical opinion for purpose of determining any relationship between the Veteran's post-service respiratory symptoms, and the respiratory infections that he experienced while in the military. The claims file was available and reviewed. The records would indicate that the Veteran experienced a moderately lengthy period of upper respiratory infections from January through March 1998. These were described as upper respiratory infections with runny nose and cough. No allergies were identified. At some point the Veteran had complained of stuffy nose, runny nose and chest congestion. There were records from April 2008 of more recent treatment noting the Veteran had a prior rhinitis, but not indicating the presence of any allergies. Another earlier record from November 2007 indicated an office visit for an acute upper respiratory infection described as sinusitis. 

The VA examiner expressed the opinion that since upper respiratory infection was a common condition that occurred sporadically in most people, and no allergic antigen had been identified as causing the Veteran's upper respiratory infections,  he could not directly relate the Veteran's recurrent rhinitis and alleged sinusitis to his tour of military duty. It was further observed that in most instances, sinusitis was a recurring problem rather than a truly chronic one.  

In her August 2010 statement, the Veteran's mother indicated that she did not recall the Veteran ever having complained of any nasal issues prior to entrance into military service. Further noted was that he had been complaining of a constant feeling of post-nasal drip that started during service, and he was always clearing   his throat. 

Upon review of the foregoing competent and probative evidence, the most persuasive such findings effectively weigh against concluding that the Veteran has either allergic rhinitis, or sinusitis attributable to his military service.

As a starting point, the Board considers whether the Veteran presently manifests  the specific disabilities claimed. Regarding allergic rhinitis, there is indication at  the minimum from several treatment providers that the Veteran experiences rhinitis, even if by most treatment providers not considered to be allergic. The medical evidence is less definitive concerning sinusitis; however, given that the Veteran sought emergency medical care for that condition as recently as February 2009,     the Board will presume that he has demonstrated sinusitis in one form or another       as well following his discharge from service. The current diagnoses of the conditions claimed being established, there remains the question for adjudicative purposes of whether one, or both disorders is etiologically related to service.           The presence of a causal nexus to service is an essential element to establish service connection for a claimed disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). The Board concludes that the causal nexus requirement is not fulfilled regarding either claimed disability, particularly insofar as there are competing medical opinions on the subject, but the clearly more probative opinion disfavors a finding of service connection. 
Where there are divergent medical opinions of record, it is the province of                the Board to weigh these opinions, and their underlying bases, and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998); Swann v. Brown, 5 Vet. App. 229, 233 (1993). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. Evans, 12 Vet. App. at 31. See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-89 (2000). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown,            5 Vet. App. 229, 232 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

There is initially the September 2007 private general practitioner's opinion that upon review of the Veteran's documented medical history, it appeared as though his rhinitis/sinusitis began sometime during his military service, and he continued to struggle with this intermittently. 

The October 2008 VA medical opinion offers a considerably less favorable determination. This opinion too was premised upon a claims file review, including review of the STRs. However, in contrast to the above-noted opinion, this medical opinion offers a detailed rationale grounded in fact, namely, what the STRs specifically denote. The VA examiner reasoned that given the history of only episodic upper respiratory infections (or, common colds) in service, as well as the lack of allergic antigen identified, there were no grounds to relate the disorders of rhinitis and/or sinusitis to military service. So the opinion proffered directly takes into account what the service records say. By contrast, the September 2007 private medical opinion offers no such level of detail, and indeed by suggesting the Veteran first experienced rhinitis and/or sinusitis in service verges on setting forth a factual inaccuracy, given that there was no mention of allergic rhinitis therein, and one isolated mention of sinusitis. In short, the VA medical opinion accurately accounts for the Veteran's true medical history as provided in the service records reviewed, which generally amounted to no more than an intermittent upper respiratory infection. 

Moreover, supporting the October 2008 VA medical opinion as more definitive is the October 1999 VA medical examination, just a few months post-service, which questioned whether the Veteran even had sinusitis at that point. Likewise, there is the consistent January 2008 correspondence from another private physician expressing the viewpoint that the Veteran's globus sensation and chronic throat clearing were more likely related to layngopharyngeal reflux than to anything draining from his nose or sinuses. Here, there is a definitive alternative etiology identified, this following an extensive physical exam, which posits a cause of symptomatology as other than due to service. Meanwhile, there is the July 2002 VA exam upon which the diagnosis was rhinitis, likely caused by allergies, which on its face appears to conflict with the rationale of the October 2008 VA medical opinion. That notwithstanding, however, there are several contrary medical records indicating that the Veteran did not have any specific allergic sensitivity, thereby contravening the suggestion that allergies manifested in service contributed to his current disability picture. 

Hence, the Board accepts the October 2008 VA medical opinion as more definitive on the subject of etiology, in not ascribing the conditions of rhinitis and sinusitis to what was objectively noted in the service record. The Veteran's assertions have also been afforded appropriate weight, however, as he is a layperson, he cannot opine on the causation of a rhinitis and/or sinusitis, as a complex medical matter involving diagnosis of unseen respiratory ailments, not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The other lay statements submitted, while helpful, similarly are not definitive, since while describing symptomatology of snoring and respiratory discomfort, these lay affiants cannot conclusively diagnose rhinitis or sinusitis as having been present during service. Nor for that matter do the lay affiants mention symptoms with a clearly overt relationship to a disorder such as allergic rhinitis, where there is respiratory symptomatology in response to one or more precipitating factors. In summary, the competent evidence weighs against    the claims at issue.

For these reasons, the Board is denying the claims for service connection for allergic rhinitis, and sinusitis. The preponderance of the evidence is against these claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,         1 Vet. App. 49, 55 (1990).     


ORDER

The appeal regarding the issue of an increased evaluation for lumbosacral strain             is dismissed. 

Service connection for a right knee disability is granted.

Service connection for bilateral pes planus is granted. 

Service connection for allergic rhinitis is denied.

Service connection for sinusitis is denied.


REMAND

The Board is remanding the claim for service connection for impingement syndrome, right shoulder (also claimed as trapezius strain), for additional evidentiary development. 

Service treatment records show that in April 1998 the Veteran reported neck tightness and pain, and was unsure if it was from work, or sleeping the previous night. The assessment given was of trapezius strain, probably secondary to sleeping wrong. In August 1998, there was a complaint of right shoulder pain over the previous four to five days, which the Veteran stated was due to lifting heavy objects over his head and throwing them for purpose of unit inventory. There was pain on overhead movement that decreased with rest, level 5 out of 10, located at the supraspinata-humerus connection. The impression was suprapsinatus tendon strain.

The September 2007 clinical record from a general practitioner notes in part as to medical history, the Veteran had periodic neck pain which had been diagnosed as trapezius strain. 

Following separation from service, there is the August 2010 opinion from A.N.,        a private physician's assistant, stating that the Veteran had been bothered intermittently by right shoulder pain that had been diagnosed as trapezius strain, and he had sought treatment for this problem both during and subsequent to his military service. The treatment provider further indicated that after reviewing the records,        it was her opinion that the diagnosis of recurrent right trapezius strain was at least as likely as not incurred during active military service. (This is consistent with an earlier October 2008 letter from this treatment provider stating identical information). 


The Board has reviewed the foregoing, and much of what is presented is favorable to the Veteran's claim. That said, there remains a key question, that being the factual accuracy of the August 2010 treatment provider's finding that the Veteran had sought treatment for right trapezius strain following separation from military service. This purported course of treatment is not objectively shown anywhere, apart from a mention in passing in September 2007 regarding a generalized trapezius strain. The symptomatology noted in service overwhelmingly pertained to right shoulder strain. If a competent opinion is to be set forth relating current disability to that in-service injury, there must be reasonable certainty that                  the Veteran presently has a right shoulder disability. Consequently, a new VA orthopedic examination (this time an actual physical exam, not limited to a medical opinion) is deemed warranted to more definitively address whether the Veteran        has right shoulder impairment attributable to an incident of service. See 38 U.S.C.A.        § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a      VA orthopedic examination to determine the current diagnosis and etiology of a claimed right shoulder condition and/or trapezius strain. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is initially requested to provide a diagnosis of all current conditions involving the right shoulder or thereabout, to include clarifying whether the Veteran presently has right sided trapezius strain. The examiner should then opine as to whether       the Veteran's diagnosed disabilit(ies) at least as likely as not (50 percent or greater probability) was/were incurred during the Veteran's military service, taking into consideration in-service medical documentation as well as all relevant assertions of in-service injury. 

The examiner should include in the examination report  the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for a right shoulder impingement (also claimed as trapezius strain) based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


